 1

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 7

 8   MARLOW TODD EGGUM,

 9                                 Petitioner,                    Case No. C14-1328-RAJ-MAT

10           v.                                                   ORDER DIRECTING RESPONDENT
                                                                  TO FILE BRIEF ADDRESSING
11   DONALD HOLBROOK, 1                                           PETITIONER’S SUPPLEMENTAL
                                                                  AUTHORITY
12                                 Respondent.

13

14           On December 31, 2019, petitioner filed a notice of supplemental authority directing the

15   Court’s attention to a recent published decision by the Washington Court of Appeals, State v.

16   Dawley, which addresses the constitutionality of the statute at issue in this case. (Dkt. 145.) On

17   or before January 31, 2020, respondent shall file a supplemental brief addressing Dawley’s impact

18   on the instant case and responding to the arguments petitioner raises in his notice. Petitioner shall

19   not file a reply unless directed by the Court.

20

21

22           1
               Petitioner has been transferred to the Washington State Penitentiary (“WSP”) in Walla Walla, Washington.
     (See Dkt. 144 at 1 n.1.) Accordingly, the Court directs the Clerk to SUBSTITUTE Donald Holbrook, the WSP
23   Superintendent, as the respondent in this action.

     ORDER DIRECTING RESPONDENT TO
     FILE BRIEF ADDRESSING
     PETITIONER’S SUPPLEMENTAL
     AUTHORITY - 1
 1          The Clerk is directed to RE-NOTE respondent’s answer (Dkt. 133) and petitioner’s motion

 2   to expand the record (Dkt. 126) for January 31, 2020, and to send copies of this order to the parties

 3   and the Honorable Richard A. Jones.

 4          Dated this 16th day of January, 2020.

 5

 6                                                         A
                                                           Mary Alice Theiler
 7                                                         United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER DIRECTING RESPONDENT TO
     FILE BRIEF ADDRESSING
     PETITIONER’S SUPPLEMENTAL
     AUTHORITY - 2
